Slip Op. 04-110

             UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
DAIMLERCHRYSLER CORPORATION, :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :               Court No. 99-03-00178
                                    :
UNITED STATES,                      :
                                    :
                  Defendant.        :
____________________________________:

[Judgment for plaintiff following appeal.]
                                                    Dated: August 26, 2004

        Barnes, Richardson & Colburn (Lawrence M. Friedman and Harvey Karlovac), for
plaintiff.

        Peter D. Keisler, Assistant Attorney General, David M. Cohen, Director, Jeanne E.
Davidson, Deputy Director, Barbara S. Williams, Attorney-in-Charge, International Trade Field
Office, Commercial Litigation Branch, Civil Division, United States Department of Justice (Saul
Davis and Aimee Lee), Karen P. Binder, Office of Assistant Chief Counsel, United States Bureau
of Customs and Border Protection, of counsel, for defendant.

                                         JUDGMENT

RESTANI, Chief Judge:

        In accordance with the mandate of the Court of Appeals for the Federal Circuit issued on

August 2, 2004 and as requested by the parties, judgment following appeal shall now enter for

plaintiff as follows:

        IT IS HEREBY ORDERED that

        1.      The United States Bureau of Customs and Border Protection shall
Court No. 99-03-00178                                                                    Page 2

             reliquidate the entries of DaimlerChrysler Model Year 1993 and 1994

             trucks at issue here to afford duty-free treatment under HTSUS subheading

             9802.00.80 to the United States product sheet metal components

             of the trucks sent to Mexico for assembly into the trucks as entered.

      2.     Interest and costs are awarded as provided by law.



                                                       /s/ Jane A. Restani
                                                           Jane A. Restani
                                                           Chief Judge
Dated: New York, New York.

       This 26 day of August, 2004.